This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE FARM MUTUAL AUTOMOBILE
 3 INSURANCE COMPANY,

 4          Plaintiff-Appellant,

 5                                                                              NO. 34,533

 6 LORENZO DYEA,

 7          Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Clay Campbell, District Judge

10   Faber and Brand L.L.C.
11   Jason P. Gubbins
12   Jeffrey M. Graham
13   Columbia, MO

14 for Appellant

15 Lorenzo Dyea
16 Albuquerque, NM

17 Pro Se Appellee


18                                 MEMORANDUM OPINION

19 VIGIL, Chief Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has




                                         2
1 been filed and the time for doing so has expired.

2   {2}   DISMISSED.

3   {3}   IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Chief Judge


6 WE CONCUR:



7 ___________________________________
8 MICHAEL D. BUSTAMANTE, Judge



 9 _________________________________
10 CYNTHIA A. FRY, Judge




                                           3